Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s submission of response was received on 06/28/2021.  Presently claims 4-8 and 13-16 are pending. Claim 8 withdrawn from consideration. Claims 1-3 and 9-12 have been canceled. 

Response to Arguments
Applicant's arguments filed 06/28/2021 with respect Claim Rejections - 35 USC § 103 have been fully considered but they are not persuasive.

With respect to the prior art of Manabe (JP2006346742A), in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the die cushion force command to prevent the wrinkles from being larger) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Further, Manabe clearly concerned regarding decrease or prevent the growth of wrinkle (being larger) (NPL English translating machine, paragraphs: 320-326 and 369),
Accordingly, this argument is not persuasive.

With respect to the prior art of Manabe (JP2006346742A), in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case:
The prior art of Manabe (JP2006346742A) is a secondary art, and there is no needing for the secondary art to teach all the limitations of the claim;

Further, the prior art of McLaughlin (US20180104736A1) disclose automatically adjust the force command (Paragraphs 0093-0094 and 0130-0132 and figs.2 and 16: the controller change the forces based on the feedback calculations, fig.2 show the actual force curve and the target force curve,  the controller seek to follow the target curve); If a wrinkle or split occurs, the controller can make the necessary adjustments to the force profile to try to make a subsequent part without wrinkles or splits, the controller adjusts to increase the force; The controller can continue to make pressure adjustments until the desired force profile is reached or if no splits or wrinkles have occurred (i.e. stop the adjustment of the force  if no splits or wrinkles have occurred)).

Furthermore, the prior art of Manabe (JP2006346742A) disclose using a control unit (50) and storage unit (40) are mounted on a computer system (NPL English translating machine: paragraphs 401-405), also using a control algorithm to control the force and the speed (NPL English translating machine: paragraph 433).

Accordingly, this argument is not persuasive.

With respect to the prior art of Manabe (JP2006346742A), in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case:
The prior art of Manabe (JP2006346742A) is a secondary art, and there is no needing for the secondary art to teach all the limitations of the claim;

Further, the prior art of McLaughlin (US20180104736A1) disclose the slide is driven to obtain a predetermine slide velocity (paragraph 0032, 0059-0060, 0077 and 0113);

Furthermore, the prior art of Manabe disclose the punch speed is decreased to the minimum speed and increased to the maximum speed (the minimum and maximum NPL English translating machine: paragraphs 384-395).

Accordingly, this argument is not persuasive.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over McLaughlin (US20180104736A1) in view of Manabe (JP2006346742A, NPL English translating machine).
Regarding claim 4, McLaughlin disclose a die cushion device (fig.1: 1-4, 13, and 14) which supports a cushion pad (fig.1: (12)) and generates a die cushion force 
a die cushion force generator (fig.1: 2) configured to generate a die cushion force in a cushion pad (fig.1: (12));
a die cushion force automatic command unit configured to output a die cushion force command (paragraphs 0088-0089; fig.1: controller (6) to control the pressure which can be translate into force; fig.2 the force plot);

a die cushion force controller configured to control the die cushion force generator such that the die cushion force is generated in the cushion pad based on the die cushion force command (paragraph 0090; fig.7: controller is received the feeding from the transducers (11-14), then plot the chart of fig.2 which represent the actual force and target force);

a slide position detector (fig.1: (9)) configured to detect a height position of the slide (paragraph 0077);
a cushion pad position detector (fig.1: (7)) configured to detect a height position of the cushion pad (paragraph 0081-0082); and
a computing unit (fig.1: (6)) configured to consecutively calculate a deviation between the height position of the slide detected by the slide position detector and the height position of the cushion pad detected by the cushion pad position detector, during a time period from a start of forming of a material by the slide lowering to an end of the 
wherein a wrinkle generated in the material is detected based on an increase of the deviation consecutively calculated by the computing unit (paragraph 0043 and claims 15 and 17:  monitored conditions include at least one of a position of a press slide, a position of the cushion platform and analyzing the monitored conditions to detect the defect, and detect formation of a wrinkle);
wherein the die cushion force automatic command unit outputs a preset die cushion force command (fig.2: target force; also paragraph 0091: programed force), and

wherein when an increase of the deviation is detected by the wrinkle generation detection device, the die cushion force automatic command unit increases the die cushion force command being presently outputted, wherein when the increase of the deviation is stopped, the die cushion force automatic command unit stops the increase of the die cushion force command from a time point when the increase of the deviation is stopped, and the die cushion force command is automatically reset (Paragraphs 0093-0094 and 0130-0132 and figs.2 and 16: the controller change the forces based on the feedback calculations, fig.2 show the actual force curve and the target force curve,  the controller seek to follow the target curve); If a wrinkle or split occurs, the controller can make the necessary adjustments to the force profile to try to make a subsequent part without wrinkles or splits, the controller adjusts to increase the force; The controller can continue to make pressure adjustments until the desired force profile is reached or 
the slide is driven to obtain a predetermine slide velocity (paragraph 0032, 0059-0060, 0077 and 0113).

McLaughlin does not disclose the die cushion force automatic command unit increases the die cushion force command being presently outputted from a time point when the increase of the deviation is detected.

Manabe teaches a press (paragraph 14), comprising:
a slide (fig.1: (1)), die (fig.1: (3)) and wrinkle generation detection device (paragraphs 131-115, 262);
the wrinkle generation detection device, having:  : 
a position detector configured to detect a position of die; 
and a computing unit (fig.5) that use the position detector to detect the wrinkles, during a time period from a start of forming of a material by the slide lowering to an end of the forming (paragraphs 347-359), 
a control unit to automatically control the parameters of the press (a control unit (50) and storage unit (40) are mounted on a computer system ( paragraphs 401-405), also using a control algorithm to control the force and the speed (paragraph 433),
the die cushion force automatic command unit increases the die cushion force command being presently outputted from a time point when the increase of the deviation is detected, and wherein when the increase of the deviation is stopped, the die 
the slide is driven to obtain a predetermine slide velocity (paragraphs 384-395: minimum and maximum speed value; “the minimum and maximum speed values are predetermine values”)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of McLaughlin to have the die cushion force automatic command unit increases the die cushion force command being presently outputted from a time point when the increase of the deviation is detected as taught by Manabe, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].

Regarding claim 5, McLaughlin disclose wherein the die cushion force automatic command unit increases the die cushion force command being presently outputted within a range of a permissible die cushion force when the increase of the deviation is detected by the wrinkle generation detection device (paragraph 0125 and ifg.11: the information that calculated from the plot of fig.11 can be used to adjust the force profile to avoid the wrinkles, also see the flow chart of fig.16: S120-S132).

Regarding claim 6, McLaughlin disclose an output section configured to visually output or a storage section configured to store, information on the position of the slide or the position of the cushion pad when the increase of the deviation is detected by the wrinkle generation detection device, and the die cushion force command increased by the die cushion force automatic command unit (fig.11: illustrate the variation of deviation (increase or decrease) between the upper die and lower cushion positions, fig.11 is a plot that visually output) (paragraph 0034: auto-learning machine(corresponding to store the information)) (paragraph 0125 and ifg.11: the information that calculated from the plot of fig.11 can be used to adjust the force profile to avoid the wrinkles, also see the flow chart of fig.16: S120-S132).

Regarding claim 7, McLaughlin disclose an increase detector configured to detect the increase of the deviation calculated by the computing unit; and
an emergency stop device configured to immediately stop the slide when the increase of the deviation is detected by the increase detector and the detected increment exceeds a permissible value (paragraph 132; fig.16: the process configured to determine occurrence of wrinkles and split, operator can override the controller(corresponding to the emergency stop) (paragraph 0067: programming a part recipe, starting and stopping programs to make sure the force within the limit otherwise  the machine will stop (stopping program).




Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over McLaughlin (US20180104736A1) in view of Manabe (JP2006346742A, NPL English translating machine) and Kohno (US20110226141A1).

Regarding claim 13, McLaughlin disclose a die cushion device (abstract), comprising:
a die cushion force generator (fig.1: 2) configured to generate a die cushion force in a cushion pad (fig.1: (12));
a die cushion force automatic command unit configured to output a die cushion force command (paragraphs 0088-0089; fig.1: controller (6) to control the pressure which can be translate into force; fig.2 the force plot);
a die cushion force controller configured to control the die cushion force generator such that the die cushion force is generated in the cushion pad based on the die cushion force command (paragraph 0090; fig.7: controller is received the feeding from the transducers (11-14), then plot the chart of fig.2 which represent the actual force and target force);
a die cushion device (fig.1: 1-4, 13, and 14) which supports a cushion pad (fig.1: (12)) and generates a die cushion force (paragraph 0076) when a slide (fig.1: (10)) of the press machine is lowered (paragraph 0082), the die cushion device comprising:
a slide position detector (fig.1: (9)) configured to detect a height position of the slide (paragraph 0077);

a computing unit (fig.1: (6)) configured to consecutively calculate a deviation between the height position of the slide detected by the slide position detector and the height position of the cushion pad detected by the cushion pad position detector, during a time period from a start of forming of a material by the slide lowering to an end of the forming (paragraph 0125 and fig.11: the upper die and lower cushion positions are plotted over time);
wherein a wrinkle generated in the material is detected based on an increase of the deviation consecutively calculated by the computing unit (paragraph 0043 and claims 15 and 17:  monitored conditions include at least one of a position of a press slide, a position of the cushion platform and analyzing the monitored conditions to detect the defect, and detect formation of a wrinkle);
wherein the die cushion force automatic command unit outputs a preset die cushion force command (fig.2: target force; also paragraph 0091: programed force); and
wherein when an increase of the deviation is detected by the wrinkle generation detection device, the die cushion force automatic command unit increases the die cushion force command being presently outputted, wherein when the increase of the deviation is stopped, the die cushion force automatic command unit stops the increase of the die cushion force command from a time point when the increase of the deviation is stopped, and the die cushion force command is automatically reset (Paragraphs 0093-0094 and 0130-0132 and figs.2 and 16: the controller change the forces based on the feedback calculations, fig.2 show the actual force curve and the target force curve,  
the slide is driven to obtain a predetermine slide velocity (paragraph 0032, 0059-0060, 0077 and 0113).

McLaughlin does not disclose the cushion pad position detector is provided at each of a plurality of spots of the cushion pad;
the die cushion force automatic command unit increases the die cushion force command being presently outputted from a time point when the increase of the deviation is detected.

Manabe teaches a press (paragraph 14), comprising:
a slide (fig.1: (1)), die (fig.1: (3)) and wrinkle generation detection device (paragraphs 131-115, 262);
the wrinkle generation detection device, having:  : 
a position detector configured to detect a position of die; 
and a computing unit (fig.5) that use the position detector to detect the wrinkles, during a time period from a start of forming of a material by the slide lowering to an end of the forming (paragraphs 347-359), 
 paragraphs 401-405), also using a control algorithm to control the force and the speed (paragraph 433),

the die cushion force automatic command unit increases the die cushion force command being presently outputted from a time point when the increase of the deviation is detected, and wherein when the increase of the deviation is stopped, the die cushion force automatic command unit stops the increase of the die cushion force command from a time point when the increase of the deviation is stopped (fig.6 and paragraphs 365-378) (paragraphs 140-161),
the slide is driven to obtain a predetermine slide velocity (paragraphs 384-395: minimum and maximum speed value; “the minimum and maximum speed values are predetermine values”)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of McLaughlin to have the die cushion force automatic command unit increases the die cushion force command being presently outputted from a time point when the increase of the deviation is detected as taught by Manabe, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].
Kohno teaches a press machine (abstract), comprising:

a plurality of cushion pad position detector (fig.11: (23) and (23’)) are provided at each of a plurality of spots of the cushion pad (fig.11: (2)) (paragraph 142);
a controller (fig.12: (70)) configured to detect the die cushion position then generate output command based the detecting position (paragraph 0028 and 146);

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of McLaughlin to include the cushion pad position detector is provided at each of a plurality of spots of the cushion pad as taught by Kohno in order to detect position on all of the cushion pad, because combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Regarding claim 14, McLaughlin disclose wherein the die cushion force automatic command unit increases the die cushion force command being presently outputted within a range of a permissible die cushion force when the increase of the deviation is detected by the wrinkle generation detection device (paragraph 0125 and ifg.11: the information that calculated from the plot of fig.11 can be used to adjust the force profile to avoid the wrinkles, also see the flow chart of fig.16: S120-S132).

Regarding claim 15, McLaughlin disclose an output section configured to visually output or a storage section configured to store, information on the position of the slide or the position of the cushion pad when the increase of the deviation is detected by the wrinkle generation detection device, and the die cushion force command increased by the die cushion force automatic command unit (fig.11: illustrate the variation of deviation (increase or decrease) between the upper die and lower cushion positions, fig.11 is a plot that visually output) (paragraph 0034: auto-learning machine(corresponding to store the information)) (paragraph 0125 and ifg.11: the information that calculated from the plot of fig.11 can be used to adjust the force profile to avoid the wrinkles, also see the flow chart of fig.16: S120-S132).

Regarding claim 16, McLaughlin disclose an increase detector configured to detect the increase of the deviation calculated by the computing unit; and
an emergency stop device configured to immediately stop the slide when the increase of the deviation is detected by the increase detector and the detected increment exceeds a permissible value (paragraph 132; fig.16: the process configured to determine occurrence of wrinkles and split, operator can override the controller(corresponding to the emergency stop) (paragraph 0067: programming a part recipe, starting and stopping programs to make sure the force within the limit otherwise  the machine will stop (stopping program) .





Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Doujiyou (JP2001096314A, NPL English translating machine) in view of Manabe (JP2006346742A, NPL English translating machine).
Regarding claim 4, Doujiyou a die cushion device (figs.1 and 2: (15)) which supports a cushion pad (figs.1 and 2: (3)) and generates a die cushion force when a slide (figs.1 and 2: (2)) of a press machine is lowered (abstract, claims 1-2 and page 11) , the die cushion device comprising: 
a die cushion force generator (fig.2: (18)) configured to generate the die cushion force in the cushion pad (page 5- lines 28-; 
a die cushion force automatic command unit configured to output a die cushion force command (page 6 lines 27-29; fig.4: a die cushion pressure actuating means (24) is configured to control the pressure inside the cylinder (18) based on the pressure “force” automatic command of the controller (40) to control) ; 
a die cushion force controller (figt.4: (24)) configured to control the die cushion force generator such that the die cushion force is generated in the cushion pad based on the die cushion force command (page 6 lines 27-29); and 
a wrinkle generation detection device (fig.5: (50)) comprising: 
a slide position detector (fig.5: (42)) configured to detect a height position of the slide; a cushion pad position detector (fig.4: (34)) configured to detect a height position of the cushion pad (claim 4 and page 6 lines 32-41); and 
a computing unit (fig.4: the controller (40) and detecting ) configured to consecutively calculate a deviation between the height position of the slide detected by 
wherein the die cushion force automatic command unit outputs a preset die cushion force command (page 5 lines 19-24), 
the slide is driven to obtain a predetermine slide velocity (claim 1)

Doujiyou does not disclose  wherein when an increase of the deviation is detected by the wrinkle generation detection device, the die cushion force automatic command unit increases the die cushion force command being presently outputted from a time point when the increase of the deviation is detected, and 
wherein when the increase of the deviation is stopped, the die cushion force automatic command unit stops the increase of the die cushion force command from a time point when the increase of the deviation is stopped, and the die cushion force command is automatically reset.

Manabe teaches a press (paragraph 14), comprising:
a slide (fig.1: (1)), die (fig.1: (3)) and wrinkle generation detection device (paragraphs 131-115, 262);
the wrinkle generation detection device, having:  : 

and a computing unit (fig.5) that use the position detector to detect the wrinkles, during a time period from a start of forming of a material by the slide lowering to an end of the forming (paragraphs 347-359), 
a control unit to automatically control the parameters of the press (a control unit (50) and storage unit (40) are mounted on a computer system ( paragraphs 401-405), also using a control algorithm to control the force and the speed (paragraph 433),
the die cushion force automatic command unit increases the die cushion force command being presently outputted from a time point when the increase of the deviation is detected, and wherein when the increase of the deviation is stopped, the die cushion force automatic command unit stops the increase of the die cushion force command from a time point when the increase of the deviation is stopped, and the die cushion force command is automatically reset (fig.6 and paragraphs 365-378) (paragraphs 140-161),
the slide is driven to obtain a predetermine slide velocity (paragraphs 384-395: minimum and maximum speed value; “the minimum and maximum speed values are predetermine values”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Doujiyou to have the die cushion force automatic command unit increases the die cushion force command being presently outputted from a time point when the increase of the deviation is detected, and wherein when the increase of the deviation is stopped, the die cushion force automatic command unit stops the increase of the die cushion force command .


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224.  The examiner can normally be reached on 06:00 am- 04:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.A./Examiner, Art Unit 3725   
                                                                                                                                                                                                     /JIMMY T NGUYEN/Primary Examiner, Art Unit 3725